Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146892(64)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  EDWARD KARAUS, d/b/a GREAT LAKES                                                                        David F. Viviano,
  SEA WALLS,                                                                                                          Justices
           Plaintiff-Appellee,
  v                                                                 SC: 146892
                                                                    COA: 307842
                                                                    Allegan CC: 10-047317-CH
  BANK OF NEW YORK MELLON,
           Defendant/
           Cross-Plaintiff-Appellant,
  and
  PNC BANK, f/k/a NATIONAL CITY BANK,
  SHELDON CAREF, and NELLY CAREF, a/k/a
  NELLY NAVARRETE,
            Defendants/Cross-Defendants.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 30, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         h0923
                                                                               Clerk